ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2017-07-18_ORD_01_NA_00_FR.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
      (COSTA RICA v. NICARAGUA)


        ORDER OF 18 JULY 2017




            2017
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRÊTS,
  AVIS CONSULTATIFS ET ORDONNANCES


 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
      (COSTA RICA c. NICARAGUA)


    ORDONNANCE DU 18 JUILLET 2017

                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                               (Costa Rica v. Nicaragua), Order of 18 July 2017,
                                            I.C.J. Reports 2017, p. 285




                                            Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                            (Costa Rica c. Nicaragua), ordonnance du 18 juillet 2017,
                                            C.I.J. Recueil 2017, p. 285




                                                                                 1126
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157324-4




2 CIJ1126.indb 2                                                                                20/04/18 08:35

                                18 JULY 2017

                                  ORDER




CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
  (COSTA RICA v. NICARAGUA)




 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
  (COSTA RICA c. NICARAGUA)




                              18 JUILLET 2017

                              ORDONNANCE

                                                                           285




               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2017                                            2017
                                                                                   18 juillet
                                                                                  Rôle général
                               18 juillet 2017                                      no 150


          CERTAINES ACTIVITÉS MENÉES
               PAR LE NICARAGUA
          DANS LA RÉGION FRONTALIÈRE
                    (COSTA RICA c. NICARAGUA)




                             ORDONNANCE


  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les articles 45, paragraphe 2, et
48 de son Règlement,
   Vu l’arrêt rendu le 16 décembre 2015 dans les instances jointes rela-
tives, respectivement, à Certaines activités menées par le Nicaragua dans la
région frontalière (Costa Rica c. Nicaragua) et à la Construction d’une
route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica),
arrêt par lequel la Cour a déclaré, notamment, que la République du
Nicaragua (ci-après, le « Nicaragua ») avait l’obligation d’indemniser la
République du Costa Rica (ci-après, le « Costa Rica ») à raison des dom-
mages matériels qu’elle lui avait causés par les activités illicites auxquelles
elle s’était livrée sur le territoire costa-ricien (point 5 a) du dispositif),
   Vu la décision de la Cour, énoncée dans ledit arrêt, selon laquelle « au
cas où les Parties ne pourraient se mettre d’accord à ce sujet dans un délai
de douze mois à compter de la date du présent arrêt, elle procédera, à la
demande de l’une des Parties, au règlement de la question de l’indemnisa-
tion due au Costa Rica » (point 5 b) du dispositif),
   Vu la lettre en date du 16 janvier 2017, par laquelle le coagent du Costa
Rica a indiqué que « les Parties n[’étaient] pas parvenues à se mettre d’ac-
cord au sujet de l’indemnisation due au Costa Rica à raison des dom-
mages matériels que le Nicaragua lui a causés par les activités illicites

                                                                             4

              certaines activités (ordonnance 18 VII 17)                  286

auxquelles il s’est livré » et a prié la Cour « de régler la question de l’in-
demnisation qui lui est due à raison des dommages matériels qui lui ont
été causés par les activités illicites du Nicaragua », telles que constatées
par la Cour en l’aﬀaire relative à Certaines activités menées par le Nicara-
gua dans la région frontalière (Costa Rica c. Nicaragua) »,
   Vu le paragraphe 142 de l’arrêt susmentionné, aux termes duquel la
Cour déterminera le montant de l’indemnisation due sur la base de pièces
écrites additionnelles limitées à cette question,
   Vu l’ordonnance en date du 2 février 2017, par laquelle la Cour a ﬁxé
au 3 avril 2017 et au 2 juin 2017, respectivement, les dates d’expiration
des délais pour le dépôt d’un mémoire du Costa Rica et d’un contre-
mémoire du Nicaragua portant sur la seule question de l’indemnisation
due en l’espèce,
   Vu le mémoire et le contre-mémoire dûment déposés dans les délais
ainsi ﬁxés ;
   Considérant que, par une lettre en date du 20 juin 2017, le Costa Rica
a indiqué que, dans son contre-mémoire, le Nicaragua avait présenté des
éléments de preuve ainsi qu’un certain nombre d’arguments, en particu-
lier en ce qui concerne les preuves produites par les experts du Costa
Rica, sur lesquels le Costa Rica « n’a[vait] pas encore eu l’occasion de
s’exprimer » ; que, dans cette même lettre, le Costa Rica a, entre autres,
contesté la méthodologie utilisée par le Nicaragua pour évaluer le dom-
mage environnemental ; que le Costa Rica a dès lors demandé à la Cour
de lui permettre de répondre dans une courte réplique ;
   Considérant que, par une lettre en date du 23 juin 2017, le Nicaragua
s’est opposé à la demande du Costa Rica et a prié la Cour de « passer à
l’évaluation des dommages matériels pertinents et à la détermination du
montant de l’indemnisation due sur la base des éléments de preuve soumis
respectivement par les Parties dans leur mémoire et leur contre-mémoire » ;
   Considérant que la Cour note que les vues des Parties divergent quant
à la méthodologie d’évaluation du dommage environnemental et qu’elle
estime nécessaire que les Parties examinent cette question dans le cadre
d’un bref second tour de pièces écrites,
  Autorise la présentation d’une réplique du Costa Rica et d’une duplique
du Nicaragua portant sur la seule question de la méthodologie retenue
dans les rapports d’experts présentés par les Parties dans le mémoire et le
contre-mémoire, respectivement, sur la question de l’indemnisation due
en l’espèce ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
  Pour la réplique de la République du Costa Rica, le 8 août 2017 ;
  Pour la duplique de la République du Nicaragua, le 29 août 2017 ;


                                                                            5

              certaines activités (ordonnance 18 VII 17)                   287

  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit juillet deux mille dix-sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Costa Rica et au Gouvernement de la République du Nicaragua.


                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.




                                                                             6

